Citation Nr: 1636666	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for broken bones of the right hand and wrist.

2.  Entitlement to service connection for right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for left Achilles tendonitis, including as secondary to the service-connected right recurrent callous, scars, status post-surgical correction of second and fifth hammertoes; second metacarpophalangeal joint degenerative joint disease (DJD).

5.  Entitlement to service connection for hallux valgus, right great toe, including as secondary to recurrent callous, scars, status post correction of second and fifth hammertoes; second metarcarpophalangeal joint DJD.

6.  Entitlement to a higher initial rating in excess of 10 percent for recurrent callous, scars, status post correction of second and fifth hammertoes; second metarcarpophalangeal joint DJD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, and from April 1973 to April 1977, as well as additional periods of reserves service during the 1990s.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.    

The Veteran requested a hearing before the Board performed via videoconferencing, but failed to appear for the hearing scheduled in January 2016.  The appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2015).

The RO initially denied the Veteran's claim for a higher initial rating for a right foot disability, specifically recurrent callous, scars, status post correction of second and fifth hammertoes; second metarcarpophalangeal joint DJD, in a December 2008 rating decision.  The Veteran filed a notice of disagreement with that decision.  In July 2012, the RO issued a statement of the case, denying the Veteran's claim for a higher initial rating for a foot disorder and additional claims for service connection.  In August 2012, the Veteran filed a substantive appeal to the Board, indicating that he wished to appeal all issues listed on the July 2012 statement of the case.  In a statement included with the substantive appeal, the Veteran wrote that he disagreed with the RO's denials of his claims for service connection.  Even though the Veteran appealed all claims listed on the statement of the case, the RO apparently assumed that the Veteran did not appeal the claim for an initial rating for a right foot disability as the issue was not listed in any supplemental statements of the case or the form certifying this appeal to the Board.  In November 2014, apparently assuming that the issue was on appeal, the Veteran filed a statement regarding his claim for a higher initial rating for a right foot disability along with statements regarding the other issues currently before the Board.  Mistakenly determining that the November 2014 statement was an informal claim for an increased rating for a right foot disability, the RO issued an October 2015 rating decision, denying that claim.  In January 2016, the Veteran filed a formal claim for an increased rating for a right foot disability.  Despite the RO's recent activity, the Board notes that the issue of a higher initial rating for a right foot disability is in appellate status and is before the Board.  As the Board will remand that issue for development, the Board need not discuss the RO's failure to provide a supplemental statement of the case regarding that issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of service connection for broken bones of the right hand and wrist, in a January 2009 written statement, the Veteran reported breaking his hand and wrist in July 1976 while he was stationed at the Kelley Barracks in Stuttgart, Germany.  In a November 2014 written statement, he reported having to wear a cast for three months due to his injury.  The Veteran stated that he was attempting to get service treatment records from Kelley Barracks.  A remand is necessary to attempt procurement of any outstanding service treatment records, to include any denoting treatment during the Veteran's assignment in Stuttgart, Germany.

Regarding the issues of service connection for right and left knee disorders, the service treatment records contain notations, indicating that the Veteran experienced in-service knee pain following inciting incidents during separate periods of reserves training.  In several statements, the Veteran has indicated that he experienced continuous knee disorder symptomatology, characterized by pain, since the incidents.  In a July 2009 addendum to a June 2009 VA medical examination report, a VA examiner opined that the Veteran's claimed right and left knee disorders, diagnosed as bilateral mild bilateral DJD, were less likely than not related to service.  In explaining this opinion, the examiner stated that the Veteran's knee difficulties were more likely related to his job as a postal employee than to any in-service incident.  The examiner reported basing their opinion, in part, on the lack of continuity of treatment for any knee disorders following service.  The Board finds that this opinion is inadequate as the examiner does not explain why the Veteran's knee disorders were more likely related to his civilian employment rather than to the in-service incidents.  Moreover, the Board notes that the examiner, in basing the opinion on the lack of continuity of treatment following the incidents, failed to note the Veteran's lay reports of continuous knee pain symptomatology.  A remand is necessary to schedule an additional examination to determine the etiologies of the Veteran's claimed right and left knee disorders.

Regarding the issue of service connection for left Achilles tendonitis, the Veteran claims that this condition is secondary to his service-connected right foot disability.  In a December 2009 VA medical examination report, a VA examiner reported being unable to review the claims file prior to writing the examination report.  Despite the lack of claims file review, the examiner opined that the Veteran's claimed left Achilles tendonitis was less likely than not related to his service-connected right foot disability.  In explaining this opinion, the examiner wrote that the conditions were unrelated as there was no connection between metatarsal osteotomies of the right foot and a left Achilles tendon partial tear.  In a February 2010 addendum, the examiner wrote "[claims] file reviewed" without further comment.  The Board notes that an examination report written without the review of a claims file usually is inadequate because any opinion contained therein was not made on the basis of all clinical evidence included in the file.  The Board also notes that an addendum, consisting of a single short sentence saying that the examiner had reviewed the claims file, is insufficient to cure the inadequacy of the initial examination report.  Moreover, in the December 2009 VA medical examination report, the examiner stated that the Veteran's left Achilles tendonitis was not caused by the service-connected right foot disability, but failed to offer any opinion regarding whether the service-connected disability aggravated the claimed disorder.  Therefore, a remand is necessary for an additional examination.

Regarding the claim for service connection for hallux valgus of the right great toe, the Veteran claims that he developed this disorder due to his service-connected right foot disability.  Although the Veteran had a procedure that corrected the condition, VA may still grant service connection for the period in which the disorder existed during the pendency of the appeal.  In a June 2010 addendum to a December 2009 VA medical examination report, a VA examiner opined that the Veteran's hallux valgus was less likely than not caused by the Veteran's service-connected right foot disability.  The examiner stated that a callus could never cause a hallux valgus.  The examiner failed to offer any opinion regarding whether the service-connected disability aggravated the claimed disorder.  Therefore, a remand is necessary for an additional medical opinion.

Regarding the issue of a higher initial rating for a right foot disability, which has been ongoing since March 2008, the RO mistakenly assumed that the Veteran did not wish to appeal that issue to the Board despite his timely submission of a substantive appeal.  In November 2014, the Veteran filed a statement regarding that issue and the RO, assuming that statement was an informal claim for an increased rating for a right foot disability, issued an October 2015 rating decision, denying that claim.  In January 2016, the Veteran filed a formal claim for an increased rating for his right foot disability, asking the RO for immediate reconsideration of that issue because "additional supporting evidence has not been seen."  With the formal claim, the Veteran filed a VA authorization form, requesting that the RO obtain documents from the Tulane Medical Center from September 2012.  Although the Veteran did not write an ending date for his request, considering the Veteran's reported long history of foot problems, the Board assumes that the Veteran intended VA to procure all records from September 2012 to the present.  In response to the Veteran's request, VA contacted a Tulane Medical Center employee who advised VA that, due to the way the authorization form was written, the facility could not release any documents other than those dated September 2012.  As the facility did not have any records for the Veteran denoting treatment during that month, the facility did not provide any treatment records.  The electronic claims file contains no notation indicating that VA contacted the Veteran to advise him of VA's inability to obtain treatment records or asking him to provide a more complete authorization form.  Considering the situation, a remand is necessary to attempt to obtain additional treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service medical records, to include any clinical records and records indicating in-service treatment at the medical facility for the Kelley Barracks in Stuttgart, Germany, from the designated depositories.

2.  Obtain and associate with the record all outstanding treatment records of VA and private treatment for the claimed disabilities, to include any outstanding treatment records from the Tulane Medical Center dating from September 2012 to the present.  Provide the Veteran with the required authorization and release forms, to include instructions advising the Veteran to request records for a specific time frame (i.e. "from September 2012 to the present") on the form if he wishes VA to acquire such records.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  After the above development has been completed, schedule the Veteran for a VA orthopedic examination of his knees, feet, and right hand/wrist.  The examiner must review the record and should note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  

After an examination, to include X-rays if indicated, the examiner is asked to also provide the following opinions/information:

(a)  The examiner must document the current severity of the Veteran's service-connected right foot disorder (i.e., recurrent callous, scars, status post correction of second and fifth hammertoes; second metacarpophalangeal joint DJD).  The appropriate DBQ should be completed for this purpose.

(b) Is it at least as likely as not (50 percent or greater probability) that any current right hand or wrist disorder is related to an injury resulting in broken bones of the right hand and wrist during service?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed right knee disorder is related to service or any incident of service, to include an apparent right knee injury noted in the Veteran's Reserves records?

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed left knee disorder is related to service or any incident of service, to include an apparent left knee injury noted in the Veteran's Reserves records?

(e)  Is it at least as likely as not (50 percent or greater probability) that that any left knee disorder was caused by the service-connected right foot disability to include by any altered gait associated therewith?  

(f)  Is it at least as likely as not (50 percent or greater probability) that any left knee disorder was aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right foot disability to include by any altered gait associated therewith?

(g)  Is it at least as likely as not (50 percent or greater probability) that hallux valgus of the right great toe is related to service or any incident of service?

(h)  Is it at least as likely as not (50 percent or greater probability) that that hallux valgus of the right great was caused by the service-connected right foot disability to include by any altered gait associated therewith?
 
(i)  Is it at least as likely as not (50 percent or greater probability) that hallux valgus of the right great toe was aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right foot disability to include by any altered gait associated therewith?

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Finally, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

